Citation Nr: 1513040	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left upper extremity prior to November 7, 2014 and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right upper extremity prior to November 7, 2014 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1961 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for diabetic neuropathy of the bilateral upper extremities-each evaluated as 10 percent disabling effective June 19, 2008.  The Veteran timely appealed for higher initial ratings.  

In August 2013 and October 2014, the Board remanded the matters for additional development.  

In a December 2014 rating decision, the Appeals Management Center granted an increase to 20 percent for each upper extremity effective November 7, 2014.  


FINDING OF FACT

Since the award of service connection, the evidence demonstrates mild neuropathy of the bilateral upper extremities characterized by pain, tingling, numbness, decreased sensory perception, and slightly decreased strength.


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 2014, the criteria for a 20 percent evaluation for peripheral neuropathy of each of the bilateral upper extremities has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8513, 8514, 8716 (2014).

2.  Since the award of service connection, the criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of each of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8513, 8514, 8716 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2008 letter satisfied the duty to notify provisions.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in November 2008, May 2009, and November 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Principles of Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO has created a staged rating.

The Veteran's peripheral neuropathies of the bilateral upper extremities have been evaluated at various times under Diagnostic Codes (DCs) 8716 and 8513.  

Under DC 8716, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the ulnar nerve in a non-dominant arm, and a 30 percent is warranted when there is moderate incomplete paralysis of the ulnar nerve in a dominant arm.  Higher evaluations are available for greater levels of disability; however, the evidence fails to reveal more than mild incomplete paralysis during the appeal period.

Under DC 8513, a 20 percent evaluation is warranted when there is mild incomplete paralysis of all radicular groups.  A 30 percent evaluation is warranted for moderate incomplete paralysis of a non-dominant upper extremity and a 40 percent evaluation is warranted for moderate incomplete paralysis of a dominant upper extremity.  Higher evaluations are available for greater levels of disability; however, the evidence fails to reveal more than mild incomplete paralysis during the appeal period.

Alternatively, under DC 8514, a 20 percent evaluation is warranted when there is mild incomplete paralysis of the radial nerve and a 30 percent is warranted when there is moderate incomplete paralysis of a dominant extremity.  Higher evaluations are available for greater levels of disability; however, the evidence fails to reveal more than moderate incomplete paralysis during the appeal period.

Thus, the mild rating is higher when using DC 8513 or DC 8514 compared to DC 8716.

III. Facts

The Veteran essentially contends that his peripheral neuropathy of the bilateral upper extremities is more disabling than contemplated by the currently assigned evaluations.  Prior to November 7, 2014, the Veteran was in receipt of a 10 percent evaluation effective June 19, 2008.  His peripheral neuropathy was evaluated as an incomplete paralysis of the ulnar nerve. 

On VA examination in November 2008, the Veteran endorsed symptoms of bilateral weakness, numbness, and a tingling sensation at the tips of his fingers.  On physical examination, the examiner noted decreased strength in both arms and a resting tremor in both hands.  There was no muscle atrophy noted and deep tendon reflexes were normal.  The examiner indicated that the affected nerve was the brachial plexus nerve.

On VA examination in May 2009, the Veteran stated that his symptoms had progressively worsened.  He stated that he experienced bilateral hand numbness, tingling, pain, as well as increased sensitivity to cold and heat.  On physical examination, the examiner noted weakened finger abduction and thumb opposition.  The Veteran also exhibited decreased sensation to vibration and light touch.  The examiner indicated that the affected nerve was the lower radicular group.  The assessment was mild, incomplete paralysis of the bilateral lower cervical group.

Ongoing treatment records following the November 2008 and May 2009 VA examination reveal ongoing complaints of paresthesias that worsened to include stabbing pain in both palms extending up the arm, despite medication.  In November 2013 the Veteran was prescribed tramadol, which helped, but did not completely relieve the pain.

Finally, on VA examination in November 2014, the examiner noted mild constant pain and numbness of the upper extremities.  Moderate paresthesia was also noted bilaterally.  Deep tendon reflexes were decreased in the Veteran's biceps and triceps and decreased sensation was noted throughout the Veteran's hands and fingers.  Vibration and cold sensation were also decreased throughout the upper extremity; however, strength testing and position sense was normal bilaterally.  There was also no evidence of muscle atrophy.  The examiner assessed mild, incomplete paralysis of the radial, medial, and ulnar nerve.

IV. Analysis

As noted above, the Veteran's peripheral neuropathy was initially evaluated as an incomplete paralysis of the ulnar nerve.  The Board has considered the implications of the change in diagnostic code for this portion of the appeal period and recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

DC 8716 does not accurately reflect the totality of the Veteran's symptomatology.  A complete paralysis of the ulnar nerve involves a "griffen claw" deformity" characterized by contraction of the ring and little fingers, loss of extension of the ring and little fingers, and weakened flexion of the wrist.  

Notably, the symptoms of a complete paralysis of the ulnar nerve are centered on symptoms impacting the hand.  In addition to complaints of hand weakness and numbness, a physical examination in November 2008 revealed decreased strength in both arms.  Additionally, VA treatment records in 2008 and 2009 also reveal that the Veteran complained of stabbing pain extending up the arm.  On examination in November 2014, the examiner concluded that the Veteran's radial nerve was impacted based on the Veteran's complaints of hand weakness and pain extending into the Veteran's arm.  In light of the Veteran's ongoing symptomatology throughout the appeal period, which impacts both his hand and his arm, the Board finds that diagnostic code 8514 more accurately reflects the predominant symptoms of his bilateral peripheral neuropathy.

As discussed above, the November 2008 examiner noted decreased strength in both arms and a resting tremor in both hands.  As such, the Board finds that there is persuasive evidence that the Veteran's bilateral peripheral neuropathy disability manifests with neurological symptoms that warrant a rating of 20 percent pursuant to DC 8514 for incomplete paralysis of the radial nerve.  Therefore, the initial rating should not be staged; rather, a 20 percent initial rating is warranted since the award of service connection.

Although a higher 20 percent rating is warranted prior to November 7, 2014, the Board finds that an even higher rating is not warranted during any period since the award of service connection.  This is so because the evidence reveals that the Veteran's symptoms were mainly sensory with no evidence of muscle atrophy.  Additionally, both the November 2008 and May 2009 VA examiners described the Veteran's peripheral neuropathy as mild.

More recently, the November 2014 examiner noted mild constant pain and numbness of the upper extremities as well as decreased deep tendon reflexes and tactile sensations.  The examiner assessed mild, incomplete paralysis of the radial, medial, and ulnar nerve.  As such, a higher evaluation for moderate incomplete paralysis is not warranted because the evidence continues to reveal that the Veteran's symptoms were mainly sensory with no evidence of muscle atrophy.  Additionally, the November 2014 VA examiner described the Veteran's peripheral neuropathy as mild.  Although the examiner identified other nerve groups, DC 8514 provides the highest evaluation possible for the Veteran's symptoms of mild, incomplete paralysis.

In sum, the Board finds that a higher initial rating is warranted prior to November 7, 2014-20 percent for each upper extremity since the award of service connection.  However, because the preponderance of the evidence is against an initial rating in excess of 20 percent for bilateral peripheral neuropathy of the upper extremities, an even higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Furthermore, there is no evidence of exceptional or unusual circumstances to warrant referring these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's peripheral neuropathy of the upper extremities are pain, tingling, numbness, decreased sensory perception, and slightly decreased strength.  These symptoms are contemplated by the schedular criteria for incomplete paralysis and paralysis of the lower radicular group.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected peripheral neuropathy of the upper extremities.  See 38 C.F.R. § 4.1 (2014).  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

ORDER

An initial rating of 20 percent for diabetic neuropathy of the left upper extremity prior to November 7, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 20 percent for diabetic neuropathy of the right upper extremity prior to November 7, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in in excess of 20 percent for diabetic neuropathy of each bilateral upper extremity is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


